Case 3:19-cv-00492-BJD-JRK Document 12 Filed 08/02/19 Page 1 of 1 PageID 81



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA

                              Case No. 3:19-cv-00492-BJD-JRK


STRIKE 3 HOLDINGS, LLC, a limited liability
company,

       Plaintiff,

v.

JOHN DOE subscriber assigned IP address
162.201.167.6 an individual,

       Defendant.

                                                /

                    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                           WITH PREJUDICE OF JOHN DOE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

assigned IP address 162.201.167.6, are voluntarily dismissed with prejudice.


Dated: August 2, 2019                               Respectfully submitted,


                                                    MAMONE LAW P.A.
                                                    Attorneys for Plaintiff Strike 3 Holdings,
                                                    LLC

                                                    By: /s/ Tyler A. Mamone
                                                    Tyler A. Mamone, Esq.
                                                    100 SE 2nd St., Ste. 2000
                                                    Miami, FL 33131
                                                    Tyler@Mamonelaw.com
                                                    Office: (786) 209-2379
